Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 1 of 33




                  Exhibit 22
            Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 2 of 33
~   US v. All Assets...Doraville (Abacha/Bagudu)                                     30(b)(6) Deposition
                                                                                            13 Aug 2018



        1.. Identify and describe in detail the routine superv&ion, reporting, and approval
            processes and procedures in effect from 1999 to the present at the Department of Justice
            (the "DOJ"), including, but not limited to, the DOJ’s Money Laundering and Asset
            Recovery Section ("MLARS"), formerly the Asset Forfeiture and Money Laundering
            Section, Office ofInternational Affairs (the "OIA "), Federal Bureau of Investigation
            (the "FBI"), related to, among other things:

            a. Commencement and closing of asset forfeiture investigations;
            b. Logging of information related to any asset forfeiture investigations; (asked OIA)
            c. Authorization and process for drafting asset forfeiture complaints;
            d. Authorization and process for commencement of civil asset forfeiture actions;
            e. Coordination with other U.S. government agencies concerning asset forfeiture
               investigations and proceedings;
            f Coordination with foreign authorities concerning asset forfeiture investigations and
               proceedings, including, but not limited to, responding to, and service of requests for
               obtaining information and documents under Mutual Legal Assistance Treaties
               ("MLATs") and other international mechanisms for requesting and obtaining
               information and documents; and
            g. Electronic and hard copy document filing, storage, and retention. (asked OIA)

    Approval Processes

       ¯    Authority for the initiation of investigations, criminal prosecutions and forfeiture actions is
            vested in the Attorney General and the relevant law enforcement agencies as delegated by
            federal law and Department practice.

                   Between 1999 and the present the authority to initiate proceedings and
                   investigations for the Money Laundering and Asset Recovery Section (formerly the
                   Asset Forfeiture and Money Laundering Section) was the responsibility of the Chief
                   of the Section, subject to any additional approvals required by the Assistant
                   Attomey General of the Criminal Division and his or her Deputy Assistant
                   Attorneys General.

                   During this period, various Deputy Assistant Attorneys General and other senior
                   Criminal Division personnel had responsibility for oversight of investigations and
                   proceedings initiated by MLARS/AFMLS.


        ¯   DOJ decisions to initiate or close investigations or to file criminal or civil matters were
            made consistent with the principles of federal prosecution set forth in the U.S. Attorney’s
            Manual.

        ¯   Although the particular internal procedures varied somewhat from chief to chief and front
            office management over the past 20 years, a forfeiture action could not be initiated without
            the approval of the Section Chief.
        Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 3 of 33

US v. All Assets...Doraville (AbachaJBagudu)                                       30(b)(6) Deposition
                                                                                          13 Aug 2018

        Prior to 2010, AFMLS/MLARS had a single Litigation Unit, which was responsible for
        almost all of the sections’ affirmative litigation. The International Unit, primarily in
        partnership with U.S. Attorneys’ Offices, handled a few cases.

    ¯   In April 2013, MLARS formalized its approval requirements for filing cases. The filing of
        a civil forfeiture complaint could be approved by either the section’s chief or principal
        deputy chief.

Coordination with Other U.S. Government Agencies

   ¯    The Justice Department investigates assert forfeiture matters with our law enforcement
        partners, including the FBI, DEA and DHS. In this way, investigative actions are closely
        coordinated.

   ¯    Given the complexity of maintaining assets, coordination with additional agencies, such as
        the U.S. Marshals Service or contractors, can also be necessary.

   ¯    On occasion, the Department of Justice will inform the State Department or other agencies
        that it has initiated a criminal prosecution or civil forfeiture action. Prior to initiation of an
        action, the State Department may become aware of an investigation as a result of meetings
        with foreign governments abroad.

Coordination with Foreign Authorities

   ¯    Formal coordination with foreign authorities in connection with civil forfeiture
        investigations is channeled primarily through the Criminal Division’s Office of
        International Affairs ("OIA"). Where appropriate, other DOJ components, including
        AFMLS/MLARS facilitates cooperation related to forfeiture related matters.

   ¯    The United States sends and receives mutual legal assistance requests through OIA and it is
        in this manner that we coordinate with foreign authorities concerning asset forfeiture
        investigations and proceedings. The exact manner in which coordination occurs, and scope
        of assistance that can be provided, is delineated in the bilateral and multilateral agreements
        governing mutual legal assistance.

   ¯    The United States also obtains and shares information with foreign authorities where a
        formal request is not required. Such coordination may be through DOJ or law enforcement
        attaches posted abroad or as a result of foreign authorities traveling to the United States.




                                                   2
         Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 4 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                      30(b)(6) Deposition
                                                                                         13 Aug 2018




    2.    Identify, and describe in detail the roles of all domestic andforeign government agencies
          and representatives involved in, or who have knowledge of Plaintiff’s investigation into
          the allegations of the Verified Complaint for Forfeiture In Rem (the "Complaint") that are
          related to Plaintiff’s Claims for Forfeiture against the in rem defendants identified at
          Paragraphs 4(i) and 4(k) of the Complaint (the "Claimed Property"), and any interests,
          benefits, or assets Plaintiff alleges are traceable to the Claimed Property.

          Domestic Government Agencies

         The FBI has been the investigative agency.
         The Department of Justice is the prosecuting authority, as it is for all federal judicial
         forfeiture actions.

         Other than the Justice Department and FBI

             o   The Treasury Department shepherded Egmont requests to and from foreign
                 jurisdictions.

    Foreign Government Agencies.

             o   The Central Authorities of France, Jersey, the United Kingdom, Nigeria, and the
                 British Virgin Islands all have knowledge of the allegations in the Verified
                 Complaint for Forfeiture.

             ~   The United Sent mutual legal assistance requests to these jurisdictions. The mutual
                 legal assistance requests contain information about the conduct being investigated in
                 support of the requested assistance.

             o   This action is a publicly filed action and is likely widely known by other
                 governments.

Attorneys Representing Foreign Governments

   ¯     The forfeiture action is publicly filed, and we cannot possibly know who all of the persons
         representing foreign governments are that are aware of the action. Some of the attorneys
         representing other governments include:

             o   James Maton (representing Nigeria in UK proceedings)
             ~   Colin Joseph (representing Nigeria in UK proceedings)
             ~   Enrico Monfrini (representing Nigeria primarily in Swiss proceedings)
             ~   Yves Klein (representing Nigeria primarily in Swiss proceedings)
             o   David O’Mahony (representing Jersey)
             ~   Anthony Egbase (representing Nigeria)
             ~   Sedoo Manu (representing Nigeria)
             ~   Oladipo Okpeseyi (representing Nigeria)

                                                    3
      Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 5 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                 30(b)(6) Deposition
                                                                    13 Aug 2018




                                               4
         Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 6 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                      30(b)(6) Deposition
                                                                                         13 Aug 2018

    3.   Identify and describe in detail the actions taken by Plaintiff to investigate the
         allegations of the Complaint related to Plaintiff’s Claims for Forfeiture against the
         Claimed Property, and any interests, benefits, or assets Plaintiff alleges are traceable
         to the Claimed Property, from 1999 to present, including, but not limited to."
         a. The circumstances under which Plaintiff commenced any investigations, including,
             but not limited to, (i) any requests by other countries to conduct any investigations,
               (ii) who authorized any investigations, and (iii) the factual reasons for commencing
               any investigations;
          b.   The steps Plaintiff took in the course of any investigations, including, but not limited
               to, (i) who supervised and conducted any investigations, (ii) the nature and timing of
               any interactions and coordination between and among U.S. government agencies
               concerning any investigations, and (iii) the nature and timing of Plaintiff’s
               interactions and coordination with any foreign authorities concerning any
               investigations; and
          c.   The circumstances under which any complaints or charging documents were drafted,
               including, but not limited to, (i) who requested and!or authorized the drafting of any
               complaint or charging document, (ii) the factual reason(s) for the determination to
               draft a complaint or charging document, and (iii) who drafted the complaint or
               charging document.

   ¯     After the death of General Sani Abacha in 1998, the United States received requests from
         the government of Nigeria setting forth some information concerning some of the facts
         later alleged in the Complaint. These requests were in the form of requests for mutual
         legal assistance and letters from the government of Nigeria.
   ¯     The United States executed the 1999-2002 Nigerian requests for bank records from New
         York, as well as its request for certain other evidence in Georgia. The United States
         provided that information to Nigeria, and has produced in this case the evidence it has
         been able to locate from those queries.
   ¯     The United States also executed mutual legal assistance requests from Switzerland and
         Jersey, and an extradition request from Jersey.
   ¯     The facts concerning those investigations and the factual reasons supporting those requests
         are set forth in the mutual legal assistance requests and additional correspondence
         provided in discovery in this action.
   ¯     DOJ OIA assisted in the coordination of the execution of foreign requests through the
         attorneys responsible for the execution of requests from the particular countries
   ¯     From 2001-2003, the Department of Justice attended meetings in Switzerland with other
         nations that either had received requests for mutual legal assistance from Nigeria or had
         initiated investigations on their own into conduct related to General Abacha and his
         associates. The Department of Justice also attended bilateral meetings with Nigeria about
         the Abacha assets.
   ¯     Summaries of these meetings are provided in Plaintiff’s First, Second, and Third
         Supplemental Responses to Claimant’s Fourth Set of Interrogatories.
   ¯     The only updated information learned since these interrogatory responses were filed is that
         SDNY AUSA Richard Strassberg was present in the 2001 Bern meeting (in addition to the
         other DOJ representatives at that meeting).



                                                    5
        Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 7 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                    30(b)(6) Deposition
                                                                                       13 Aug 2018

    ¯   In 2007 Jersey approached the United States to ask whether we might be able to forfeit the
        funds located in Jersey. These funds have since been forfeited and are not the Claimed
        Assets.

                Jersey provided some background information in the form of narrative statements and
                  referred AFMLS/MLARS to its 2003 extradition request to the United States for
                  Abubakar Bagudu for additional information. This information has been produced.

¯   After the Jersey inquiry, the United States also began to collect additional evidence.

            As set forth in our response to Interrogatory 9 from Claimants’ First Set of
            Interrogatories, a substantial effort was to obtain evidence through mutual legal
            assistance and law enforcement cooperation from the United Kingdom, the Bailiwick
            of Jersey, France, the British Virgin Islands, and from Nigeria through its Swiss
            counsel.

    ¯   In some instances we were able to benefit from an orientation to evidence from
        representatives of foreign governments who had been involved in litigation with the
        Abacha family in other jurisdictions.

            ¯     In late 2007, the law firm representing Nigeria in Switzerland (Monfrini Crettol &
                  Associates) provided copies of records primarily from Swiss criminal proceedings
                  to which Nigeria was apartie civile.

            ¯     Another step was our November 11, 2008 outgoing MLAT request to the United
                  Kingdom. This request resulted in a July 2009 production order being served in
                  the UK and our eventual receipt in October 2009 of approximately 57 boxes of
                  documents in hard copy.




                                                   6
         Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 8 of 33

US v. All Assets...Doraville (Abacha!Bagudu)                                    30(b)(6) Deposition
                                                                                       13 Aug 2018

    4.    Identify and describe in detail the circumstances under which Plaintiff requested and
          obtained information from foreign authorities and other third parties concerning the
          allegations of the Complaint related to Plaintiff’s Claims for Forfeiture against the
          Claimed Property, and any interests, benefits, or assets Plaintiff alleges are traceable to
          the Claimed Property, including, but not limited to, (a) any requests for information and
          documents Plaintiffserved on Nigeria, the U.K., the Bailiwick ofJersey ("Jersey"),
          France, Switzerland, and the British Virgin Islands (the "BVI"), pursuant to MLATs or
          otherwise, and (b) any subpoenas or other requests for information and documents served
          by Plaintiff on any other third party, including, but not limited to, Australia and New
          Zealand Banking Group Limited, Euroclear, Credit Agricole Indosuez, or Citibank.



             ¯   Based on publicly available information, information from investigation and
                 consultations, and information received in incoming MLAT requests, the Plaintiff
                 identified records that might help build the case, and sent mutual legal assistance
                 requests or made other requests to obtain them.

             ¯   In some circumstances, jurisdictions already in possession of records could provide
                 evidence without an MLA request:
                     o For example, Nigeria as partie civile in Swiss proceedings had evidence it
                        could provide and authenticate with a cover letter.
                     o Similarly, Jersey transmitted to the U.S. some evidence it received through
                        mutual legal assistance from the U.K. This is reflected in an email exchange
                        produced.
                     o Other times it was necessary to make a formal request.

             ¯   As set forth in some of the communications and other documents produced in this
                 case, consultations with foreign governments and their representatives to identify
                 mechanisms for obtaining records and orientation to evidence was often necessary

             ¯   The United States also obtained information from third parties in response to mutual
                 legal assistance requests from Nigeria and Switzerland.

                        Based on the information provided by Nigeria in a 1999 MLA request to the
                        United States, the USAO in SDNY (AUSA Diane Gujarati) issued
                        Commissioner’s subpoenas to seven banks: Citibank, Northern Trust
                        International Bank, Barclays Bank, Credit Lyonnais, United Bank for Africa,
                        Australian and New Zealand Banking Group, and Harris Bank International
                        Group. The results of each of the subpoenas was provided to Nigeria in July
                        or October 2000.

                        Prior to the MLA request, in approximately October 1999 FBI Legal Attachd
                        and Assistant Legal Attachd communicated with Nigerian officials regarding
                        Nigeria’s investigation.

                        Nigerian authorities met in Washington in November 1999 regarding
                        procedures for obtaining mutual legal assistance.

                                                   7
      Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 9 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                             30(b)(6) Deposition
                                                                                13 Aug 2018

                     In 2001, Nigeria supplemented its request. The Supplement was received on
                     October 4, 2001.

                     Nigeria also informed FBI Lagos of the requested information and provided
                     some banking documents.
      Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 10 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                   30(b)(6) Deposition
                                                                                      13 Aug 2018


Identify, describe in detail, and authenticate, or provide information concerning the
 authenticity of all information and documents produced to Plaintiff under the requests for
 information described in Topic 4 above, including, but not limited to, by:
         a. Nigeria, in response to the mutual legal assistance requests referred to in
             Plaintiff’s Response to Request No. 2 7 of Claimant’s First Set of Requests for
             Production ("Request No. 2 7");
          b. The U.K., in response to the MLAT requests referred to in Plaintiff’s Response to
             Request No. 27, including, but not limited to, the documents identified as Bates Nos.
             DOJ 00006262-63, DOJ 00029293-306, DOJ 00029311-326, DOJ 00029329-
             29340, and DOJ 00032625-38.
         c. Jersey, in response to the mutual legal assistance requests referred to in Plaintiff’s
             Response to Request No. 27;
         d. France, in response to the MLAT requests referred to in Plaintiff’s Response to
             Request No. 27; and
         e. The B VI, in response to the MLA T requests referred to in Plaintiff’s Response to
             Request No. 27.

         Documents received pursuant to MLAT communication with foreign authorities can be
 individually authenticated by looking to the face and contents of each document and by looking to
 the United States authorities’ communications requesting the document, or to the foreign
 authorities’ communications transmitting the document to the Department of Justice. The United
 States may obtain additional information authenticating these documents at any time before trial.

        Examples of specific communications currently in the United States’ possession that may
 authenticate documents received pursuant to MLA requests:

5 {a) - Nigeria

           ¯   Documents Bates stamped with a number prefixed with MLAT-N were received in
               connection with multiple MLATs from Nigeria, with the earliest-received
               documents being attached to a Nigerian MLAT from November, 1999 produced as
               DOJ 00145627.

           ¯   Documents Bates stamped with a number prefixed with N were received by the DOJ
               in 2007 from the law firm Monfrini Crettol and Associates ("Monfrini"), which
               represented Nigeria in various proceedings and was designated as Central Authority
               for international cooperation with the United States in the Abacha matter. Receipt
               and transmission of these documents via USB drive is memorialized in a letter from
               Monfrini dated November 23, 2007 and produced as DO J_00149827.

           ¯   Documents Bates stamped with a number prefixed with NF were received by the
               DOJ in 2012 from Monfrini. Receipt of these documents is memorialized in a letter
               from Monfrini dated February 7, 2012 and produced as DO J_00090646.


5 (b) - The United Kingdom

                                                 9
       Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 11 of 33
US v. All Assets...Doraville (Abacha/Bagudu)                                 30(b)(6) Deposition
                                                                                    13 Aug 2018


           ¯    Documents Bates stamped with a number prefixed by A, B, or C were initially
                collected by counsel for the Federal Government of Nigeria, Edwards Angell
                Palmer & Dodge ("EAPD"). These documents were produced to the United States
                by the United Kingdom through the UK’s Serious Fraud Office and the Home
                Office, which obtained and served a production order for these records EAPD.
                These records were transmitted to the DOJ in 57 boxes that we cataloged and
                organized. The chain-of-custody and receipt of these documents by the DOJ are
                memorialized in the following documents:
                        DOJ_00164130 - an email confirming transmission of EAPD documents to
                        the United States
                    o Cover letters and correspondence confirming the request and receipt of
                        EAPD documents by the United States.
                    o DOJ_00148078 - an official MLA request to UK authorities requesting
                        documents in the possession of EAPD.

           ¯    Documents Bates stamped with a number prefixed by NCA were received from the
                UK’s National Crime Agency via three produced MLAT communications
                memorializing transmission, dated August 19, August 21, and December 29, 2014
                (produced as DO J_00149833, DO J_00149832, and DO J_00149831).

                Documents Bates stamped with a number prefixed by UKMLA were received
                pursuant to an MLAT request to the United Kingdom, and many were accompanied
                with certifications satisfying Federal Rule of Evidence 803(6), including document
                DOJ 00092718 at DOJ 00092720.

5(c) - Jersey

   ¯   Documents Bates stamped with a number prefixed by DDC were received as part of
       Jersey’s extradition request to the United States. They primarily consist of the original
       request to the United States to extradite Bagudu and the United States’ filings in DDC to
       execute the request. These documents can be authenticated by their contents, including
       original transmission documents dated April 24, 2003 and April 29, 2003, produced as
       DOJ 00145721 and DOJ 00149906.
   ¯   Documents Bates stamped with a number prefixed by J in part were received as part of the
       file assembled by Jersey to support extradition of Bagudu from the United States. Other
       documents Bates stamped with a number prefixed by J may have been received in response
       to the United States’ MLA requests dated April 6, 2009 and December 19, 2011, seeking
       documents pertaining to Bagudu’s extradition (DO J_00150113 and DO J_00148029).
   ¯   The only documents Bates stamped with a number prefixed by JMISC may have been
       received from Jersey authorities. (DO J_00092044.)
   ¯   Documents Bates stamped with a number prefixed by K were received from Jersey
       authorities in response to MLA requests from the United States, as detailed in multiple
       Jersey MLAT communications accompanying the transmission of each group of
       documents. Different groups of documents with this prefix are authenticated by
       certifications satisfying Rule 803(6), including DO J_00124608.


                                                10
      Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 12 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                  30(b)(6) Deposition
                                                                                     13 Aug 2018


5 (d) - France
    ¯ Documents Bates stamped with a number prefixed by MLAT-F were received from French
        authorities on or around October 9, 2012 in response to an MLA request from the United
        States, as described in the document produced as DO J_00113028.
        Documents Bates stamped with a number prefixed by F-A, F-HE, F-RI or F-SA were
        received in response to an United States MLA request to France dated January 20, 2012 [P-
        DO J-00009402] seeking documents regarding the Abica Investment Company, Harbour
        Engineering, Rayville International, and Standard Alliance Financial Services Ltd.

5 (e) - British Virgin Islands
    ¯ Documents Bates stamped with a number prefixed by F-A, F-HE, F-RI or F-SA were
        received by United States authorities in response to an MLA request sent to the authorities
        of the British Virgin Islands, as memorialized by documents such as the MLA
        communication dated May 8, 2013 and produced as DO J_00113056.




                                                 11
       Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 13 of 33
US v. All Assets...Doraville (Abacha!Bagudu)                                  30(b)(6) Deposition
                                                                                     13 Aug 2018

      6. Identify the date when, and describe in detail the circumstances under which, Plaintiff
first became aware of
         a. The allegations of the Complaint related to Plaintiff’s Claims for Forfeiture against
            the Claimed Property, and any interests, benefits, or assets Plaintiff alleges are
            traceable to the Claimed Property,
         b. The Claimed Property, or any interests, benefits, or assets Plaintiff alleges are
            traceable to the Claimed Property;
         c. The Ridley Group Limited, the Ridley Trust, Mecosta Securities, Inc., or Eagle
            Alliance International Limited, and
         d. Information and documents that could support a civil asset forfeiture action against
            the Claimed Property, or any interests, benefits, or assets Plaintiff alleges are
            traceable to the Claimed Property.



Aware of Allegations of Criminal Conduct

           ¯   Security Votes Scheme:
                  o On October 12, 1999, representatives of the Nigerian investigation (Obera
                      and Game) advised the FBI Legal Attachd Burt Weldon and Assistant Legat
                      John Quinn of the general outline of the security votes scheme, including:
                          ¯ General Abacha and National Security Advisor Gwarzo illegally took
                              $2.2 billion from the Central Bank of Nigeria.
                          ¯ Cash or travelers checks were delivered to Bagudu, who deposited
                             them into Bagudu’s accounts at Inland Bank and Union Bank and
                             transferred them out of Nigeria to foreign accounts through the
                              Central Bank of Nigeria
                  o November 22, 1999, the United States received a mutual legal assistance
                      request from Nigeria (dated November 4, 1999), that included some
                      information concerning the "Security Votes Fraud", including similar
                      information and that General Abacha entrusted part of this looted money to
                      Abubakar Bagudu.

           ¯   Other Schemes (Aiaoukuta Steel Debt-Buy-Back)
                  o In June 2001, at a meeting in Switzerland, the U.K. and Liechtenstein and
                      possibly other jurisdictions provided summary information regarding mutual
                      legal assistance requests they had received from Nigeria concerning other
                      criminal schemes, including the Debt-Buy-Back Fraud involving Ajaoukuta
                      Steel, as well as some limited information regarding other schemes.


                      In July 2003, the United States received additional information regarding the
                      "Debt Buy-Back Fraud" when the United States received an extradition
                      request from the Bailiwick of Jersey.

   ¯   On or about September 21, 2011, the Serious Organised Crime Agency (now the National
       Crime Agency) of the United Kingdom gathered intelligence which identified the specific
       Claimed Property’s involvement in the criminal conduct alleged in the Complaint.

                                                12
      Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 14 of 33

US v. All Assets...Doraville (AbachaJBagudu)                                   30(b)(6) Deposition
                                                                                      13 Aug 2018

                      The Serious Organised Crime Agency generated a report containing this
                      information on February 2, 2012. Counsel for the United States became
                      aware of the content of this report no later than July 24, 2012. This report
                      was produced to the Claimants and is identified by Bates Nos.
                      DOJ00113021 to DOJ00113027

       ¯

                                The draft MLAT request (together with cover email) was produced
           in this case bearing Bates numbers DO J-00147887-950." (6 14 18 Supplemental
           Response.)
       ¯   On approximately July 11, 2003, the Bailiwick of Jersey provided information in
           support of an extradition request to the United States, including the Fourth Affidavit of
           Abubakar Bagudu from the "Noga" civil litigation in the High Court of Justice, Queen’s
           Benk Division, Commerical Court proceedings 1999 Folio 83
           o Bagudu’s Fourth Affidavit identifies the transfer of bonds from Mecosta at ANZ
               Bank to Ridley Group at Credit Agricole.




                                                 13
     Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 15 of 33
US v. All Assets...Doraville (Abacha/Bagudu)                                    30(b)(6) Deposition
                                                                                       13 Aug 2018


    7. Identify, and describe in detail the roles of Plaintiff’s representatives responsible for
authorizing the commencement of this action, and the factual reason(s) for Plaintiff’s decision
to commence this action on November 18, 2013, and not to commence any action concerning
the Claimed Property, or any interests, benefits, or assets" Plaintiff alleges are traceable to the
Claimed Property, prior to November 18, 2013.



    MLARS’ International Unit received authorization to initiate the civil forfeiture action on July
    24, 2013, by its Section Chief.

¯   The Complaint was finalized between July 24, 2013, and the date of filing.

¯   The United States brought one action to forfeit all of the Abacha-related assets over which it
    had jurisdiction.

¯   In order to accomplish this, we had to identify where the outstanding assets were located, and
    the present balances in the accounts.

¯   We did not obtain that information from France and the United Kingdom until 2012 (June-July
    2012 for UK; September 2012 for France).

¯   The case was brought consistent with the principles of federal prosecution laid out in the
    United States’ Attorneys Manual (USAM)




                                                 14
      Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 16 of 33

US v. All Assets...Doraville (Abach~Bagudu)                                     30(b)(6) Deposition
                                                                                       13 Aug 2018



8.      Identify and describe in detail Plaintiff’s knowledge of and involvement in (a) any
meetings with representatives of any ofNigeria, Jersey, the U.K., France, Switzerland, or
Lichtenstein, concerning any resolutions, proposed resolutions, or potential resolutions, or
(b) any settlements of any investigation or proceeding, in connection with the alleged theft or
misappropriation offunds from Nigeria during the administration of General Sani Abacha,
the Claimed Property, or any interests, benefits, or assets Plaintiff alleges are traceable to the
Claimed Property.

           See Responses and supplemental responses to Claimant’s Fourth Set of Interrogatories.
           See also Swiss summary of 2001 meeting, produced.




                                                  15
        Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 17 of 33
US v. All Assets...Doraville (Abacha/Bagudu)                                    30(b)(6) Deposition
                                                                                       13 Aug 2018


     9. Identify and describe in detail plaintiff’s knowledge of and involvement in Jersey’s
 request for extradition ofAbubakar Atiku Bagudu from the U.S. in 2003, and identify, describe
 in detail, and authenticate, or provide information concerning the authenticity of all
 documents Plaintiff received in connection with Jersey’s extradition request, including, but not
 limited to, documents identified as Bates Nos. DOJ 00125898-130014.

    ¯   The Documents identified by Bates Nos. DOJ 00125898 to DOJ 00130014 were
        provided to the United States by Jersey. They were materials submitted in support of
        Jersey’s request to arrest Abubakar Bagudu and extradite him to the Jersey.

    ¯   They include:

               The request was notarized under the Hague Convention of October 5, 1961. It
               contains a certificate (apostille) which certifies the documents’ authenticity.
               Under the convention, such an apostille is sufficient to certify a document’s
               validity, and removes the need for double-certification, by the originating country
               and then by the receiving country.
               An affidavit and exhibits signed under penalty of perjury by a Crown Royal
               Advocate of the Royal Court of Jersey (Stephen Baker).
               The charges against Mr. Bagudu
               The Jersey Prosecutor’s Summary of the case, with exhibits.
               Witness statements, signed under penalty of perjury, with exhibits
               A Schedule of exhibits
               The arrest warrant

   ¯    The extradition request was signed on July 11, 2003. It had 3,465 pages of exhibits
        (although the pagination stopped at 3,429.)

   ¯    A supplemental witness statement with two exhibits was signed on July 15, 2003.

               Supplemental Affidavit of Stephen Baker
               Witness Statement of Detective Constable Mark Grieve with two exhibits
               Claimant has a copy and produced it to us CLS 04010



 Other Helpful Information

    ¯    Charges:
            o Initial   request:
                   ¯     2 counts fraud
                   ¯     2 counts obtaining services by false pretenses
                   ¯     2 counts receiving or being in possession of property obtained illegally
                         abroad

Extradition Timeline

                                                  16
        Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 18 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                   30(b)(6) Deposition
                                                                                      13 Aug 2018



    ¯    On April 24, 2003, Jersey sends an extradition request to the United States
    ¯    April 25, 2003, OIA (Jason Carter) refers the extradition to Ed Gallagher (SDTX) via
         email.
    ¯    May 22, 2003, Bagudu is arrested following a complaint filed on May 7, 2003 in DDC.
    ¯    May 23, 2003, DiMarco files a complaint in SDTX
    ¯    DDC Complaint is dismissed.
    ¯    May 28, 2003, Bagudu remanded by Magistrate Judge without bond
    ¯    June 23, 2003, District Court bond appeal and hearing held in SDTX.
    ¯    June 24, 2003, bond denied.
    ¯    June - October Extradition hearing continued and extradition request supplemented
    ¯    Jersey and Bagudu agreed on resolution through which he would transfer 50% of the
         Doraville account to Nigeria, he would return to Nigeria, and Jersey would withdraw its
         extradition request.
    ¯    As proposed by Bagudu’s U.S. counsel, Bagudu released on $500,000 bond and agreed
         to report to Nigeria within 14-days
    ¯    March 8, 2004, complaint for extradition was dismissed upon motion of the government
         based on a dip note from the British embassy requesting the withdrawal.

 See Extradition Docket sheet: DOJ 00136537




                                                 17
       Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 19 of 33
US v. All Assets...Doraville (AbachaJBagudu)                                  30(b)(6) Deposition
                                                                                     13 Aug 2018




    10. Identify and describe in detail the circumstances surrounding Mr. Bagudu’s 2010
application to expunge the judicial record of his extradition proceeding, including, but not
limited to, the factual reason(s) underlying Plaintiff’s decision not to oppose Mr. Bagudu "s
application, who made the decision, the process for making the decision, and whether any
records were destroyed by Plaintiff in connection with the expungement proceeding.

   ¯    2010 Abubakar Bagudu requested court record of his extradition proceedings in Texas be
        expunged
   ¯   The United States took no position on the expungement. It did not involve executive
       branch records.
   ¯   Further details in Ed Gallagher deposition transcript




                                                18
       Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 20 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                 30(b)(6) Deposition
                                                                                    13 Aug 2018



     11. Identify and describe in detail Plaintiff’s interactions with Nigeria concerning the
 alleged theft or misappropriation offunds from Nigeria during the administration of General
 Sani Abacha, the Claimed Property, or any interests, benefits, or assets Plaintiff alleges are
 traceable to the Claimed Property, from 1999 to present, including, but not limited to, any
 discussions concerning any written or oral contemplated, proposed, draft, informal, or formal
 agreement(s) Plaintiff maintains or maintained with Nigeria regarding the disposition of any
funds forfeited as a result of this action.

   ¯   The United States has not entered into an agreement concerning the disposition of any
       Claimed Property that might be forfeited as a result of this action.
   ¯   The United States has shared some communications regarding Nigeria’s interest in recovery
       of the assets that have already been forfeited.

Other Helpful Information

   ¯   See responses to Interrogatory Number 1 from Second Set of Interrogatories




                                                19
        Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 21 of 33
US v. All Assets...Doraville (Abacha!Bagudu)                                  30(b)(6) Deposition
                                                                                     13 Aug 2018

     12. Identify and describe in detail the steps Plaintiff including, but not limited to, the
 DOJ, MLARS, the OIA, the FBI, and the Department ofState, took to locate documents and
 information in response to Claimant’s Requests for Production and Interrogatories served in
 this action, including, but not limited to, the sources and locations of information searched
for responsive documents and the individuals’ Plaintiff consulted to locate responsive
 documents.


FBI
   ¯     In anticipation of discovery, MLARS contacted the FBI Office of General Counsel on
         March 16, 2015 and asked for their entire file associated with the investigation and
         identified Renee Michael and Debra LaPrevotte as FBI personnel associated with it.
         The custodian list was expanded to include Michelle Rankin and Jerome Simpson
    ¯    FBI OGC’s office confirmed that a legal hold was issued on March 24, 2015.
    ¯    On July 1, 2015, the FBI Transmitted to the United States two CDS:
             o The first CD contained a redacted version of the FBI case files relevant in this
                 matter, specifically file number 272G-WF-236485 and its forfeiture subtile
             o The second CD contains a log of responsive documents that are being withheld
                 from production, as well as an unredacted version of those documents.

    ¯    The United States forwarded the Claimants’ first RFP to the FBI on August 7, 2015.
    ¯    Following receipt of the case file, the FBI provided the DOJ with relevant ESI,
         identified by search terms.
    ¯    The FBI conducted a privilege review and provided documents to the United States on
         a rolling basis. Documents were received on August 14, 2015 (PDFs of responsive
         paper documents provided by Michele Rankin and Renee Michael, Responsive ESI)
         and June 30, 2015 (Swiss documents)

    ¯    Additional documents obtained from Nigeria were provided on February 17, 2016.

    ¯    We forwarded them the RFP in approximately June 2018

I~ILARS/OIA

   ¯     OIA stores their documents in a system called Oracle.
   ¯     We scanned the entire OIA Oracle file into Relativity for production
   ¯     We scanned into Relativity all material that we received from foreign jurisdictions in
         connection with either incoming our outgoing MLA requests.
   ¯     The case team was asked to review their own files to identify any responsive material.
         Responsive material was uploaded into Relativity.
   ¯     Litigation hold was circulated to OIA on March 5, 2014.
   ¯     Litigation hold was circulated to MLARS on March 11, 2014.
   ¯     With regard to electronic communications, we provided ITM with a list of search
         terms and custodians to pull all email without date limitations
   ¯     Custodians (provided by OIA)

                                                 20
       Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 22 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                  30(b)(6) Deposition
                                                                                     13 Aug 2018

            o   49 OIA personnel who had responsibility for the countries involved during the
                duration of the investigation, including Attach~ personnel located overseas.

   ¯   We pulled responsive email into Relativity, reviewed them privilege and produced non-
       privileged documents.

NDGA

   ¯   We forwarded the RFP to AUSA Elizabeth McBath, whose contact information was
       provided by OIA on December 9, 2015. On January 26, 2016, McBath received the
       file from their archives. They scanned and emailed it to us on February 1, 2016. We
       imported it into Relativity for production.



SDNY

       ¯   On August 10, 2015, Diane Gujarati (the commissioner) pulled the files from
           storage.
       ¯   Bank records obtained via commissioner’s subpoena were included in the FBI
           production. Gujarati confirmed sealing order did not preclude this.
       ¯   Relevant correspondence was in the OIA file which was scanned into Relativity,
           reviewed for privilege, and produced.

DDC

   ¯   On December 9, 2015, we forwarded the Claimants RFP to DDC (Zia Faruqui)
   ¯   One relevant DDC matter was identified: USAO#2003R01346
   ¯   The file was pulled from storage.
   ¯   DDC received it on December 17, 2015. They FedEx us a copy, and we confirmed we
       received it on January 4, 2015.
   ¯   We uploaded it into Relativity, reviewed it for privilege, and produced it.




                                                 21
       Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 23 of 33
US v. All Assets...Doraville (Abacha!Ba~udu)                                  30(b)(6) Deposition
                                                                                     13 Aug 2018


    13. Identify and describe in detail any documents or information sought responsive to
Claimant’s Requests for Production and Interrogatories served in this action that once were, but
no longer are, in Plaintiff’s possession, custody, and control, and the reason(s) why such
documents or information are no longer in Plaintiff’s possession, custody, or control.

   ¯   Some attachments to FBI files are not currently stored with those files and thus are not
       readily obtainable, though Plaintiff is unaware whether those attachments are actually no
       longer in Plaintiff’s possession.
   ¯   Other than that, Plaintiff is unaware of any documents or information sought responsive to
       Claimant’s Requests for Production and Interrogatories served in this action that once
       were, but no longer are, in Plaintiff’s possession, custody, and control.




                                               22
       Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 24 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                  30(b)(6) Deposition
                                                                                     13 Aug 2018




    14. Identify and describe in detail the sources and bases of each of the factual allegations
in the (a) Complaint, (b) February 24, 2014, and March 26, 2014, affidavits of Debra Lynn
LaPrevotte, former Supervisory Special Agent for the FBI and case agent for this matter, .filed in
the U.K. action United States v. Abacha, Claim No. 2014 Folio 209 (collectively, the
 "LaPrevotte Affidavits "), and (c) February 24, 2014, affidavit of Renee Maria Michael, forensic
accountant for Plaintiff filed in United States v. Abacha (the "Michael Affidavit, "and together
with the LaPrevotte Affidavits, the "U.K. Affidavits" "), relied upon by Plaintiff to support its
Claims for Forfeiture in the Complaint against the Claimed Property, or any interests, benefits,
or assets Plaintiff alleges are traceable to the Claimed Property.

   ¯   I understand that you have deposed Special Agent LaPrevotte on the sources and bases of
       each of the factual allegations in the Complaint.

   ¯   The principal sources and bases of the factual allegation is derived from the same financial
       records, documentary evidence, and testimonial evidence reviewed by Special Agent
       LaPrevotte and FB! forensic accountant Renee Michael.

   ¯   Ms. LaPrevotte reviewed financial records, witness testimony, contractual agreements,
       security votes letters, purchase records, which have been provided to you in discovery and
       many of which are exhibited to the affidavits in the UK proceedings.

   ¯   Similarly, Ms. Michael reviewed financial records, witness testimony, contractual
       agreements, security votes letters, purchase records, which also have been provided to you
       in discovery and many of which are exhibited to the affidavits in the UK proceedings.

   ¯   These materials are the primary basis for the factual allegations in the Complaint.

Relevant Information from Interrogatory Responses:

   ¯




                                                 23
       Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 25 of 33
US v. All Assets...Doraville (Abacha/Bagudu)                                  30(b)(6) Deposition
                                                                                     13 Aug 2018




Other Information

   ¯    Seeking exhaustive detail about the sources and bases for each individual allegation in a
        119-paragraph Complaint is unduly burdensome and not a proper deposition topic.




                                                24
       Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 26 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                 30(b)(6) Deposition
                                                                                    13 Aug 2018



   15. Identify, describe in detail, and authenticate, or provide information concerning the
authenticity of any document exhibited to the U.K. Affidavits, including, but not limited to,
documents located at (a) pages 151, 191-92, and 262-65 of the exhibits to the February 24,
2014 affidavit of Ms. LaPrevotte, and (b) pages 1-95, 101-13, 142, 168-72, 174-77, 182-83, 189-
 204, 214, 216, 222, 244-45, 249-51, 274, and 304 of the exhibits to the Michael Affidavit.

   ¯   Documents can be individually authenticated by looking to the face and contents of the
       document, considering the circumstances under which the document was obtained, and
       persons or other documents that may provide information regarding the documents.




                                                25
     Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 27 of 33
US v. All Assets...Doraville (Abacha/Bagudu)                                30(b)(6) Deposition
                                                                                   13 Aug 2018


   16. Identify, describe in detail, and authenticate, or provide information concerning the
authenticity of any reports generated by the Special Investigation Panel referenced at
Paragraph 29 of the Complaint, and any exhibits" or appendices to such reports, including, but
limited to, documents identified as Bates Nos. DOJ 00012109-12383 and DOJ 00100260-389.

Authentication

      These two cited documents (DOJ_00012109-12383 and DOJ_00100260-389) are from
      mutual legal assistance requests to and from Nigeria [prefix "N"], and their authentication
      is covered by 5(a) above. Other documents from the Special Investigatory Panel are likely
      received from Nigeria or other jurisdictions described above, particularly 5(a), 5(b), and
      5(c). Looking to the Bates number for any provided document will allow authentication
      using the prefix-specific approach detailed above.




                                               26
      Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 28 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                 30(b)(6) Deposition
                                                                                    13 Aug 2018




   17. Identify and describe in detail the sources andfactual bases of any alleged conduct and
 monetary transfers relied upon by Plaintiff to support its Claims for Forfeiture against the
 Claimed Property, or any interests, benefits, or assets Plaintiff alleges are traceable to the
 Claimed Property, that are not alleged in the Complaint or U.K. Affidavits.

         As set forth in the Complaint and the U.K. affidavits of S/A LaPrevotte and Forensic
 Accountant Renee Michael, Mr. Bagudu and his associates were involved in numerous criminal
 schemes and money laundering transactions. Although these documents present many of the
 transactions, by the length and purpose of those documents they cannot specify every transaction
 contained in every relevant financial document among the thousands of pages of records. Nor is it
 appropriate to identify every transaction in a 30(b)(6) deposition. Claimant has already indicated
 his intention to depose Ms. Michael, which may be more appropriate for identification of
 transactions.

[Refer to separate hard-copy doc for certain transaction information]




                                                 27
       Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 29 of 33
US v. All Assets...Doraville (Abacha/Bagudu)                                    30(b)(6) Deposition
                                                                                       13 Aug 2018

    18. Identify and authenticate, or provide information concerning the authenticity of all
financial accounts related to the Plaintiff’s Claims for Forfeiture against the Claimed Property,
 or any interests, benefits, or assets Plaintiff alleges are traceable to the Claimed Property,
 including, but not limited to, the (a) identity of the persons with signing authority on those
 accounts, (b) records used to establish each transfer into and out of each account, the daily
 balances before the transfers, and the daily balances after the transfers, (c) identities of each of
 the parties transmitting or receiving money, (d) identity of the persons authorizing and
 effectuating the transfers, and (e) purpose(s) of each transfer.

   1. The records used to establish transfers in and out of the following accounts were obtained
      through mutual legal assistance requests. They are authenticated consisted with the treaties
      authorizing mutual legal assistance, including through business records certifications.


   ¯    Seeking exhaustive detail about each financial transaction is unduly burdensome and not a
        proper 30(b)(6) deposition topic.




                                                28
      Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 30 of 33

US v. All Assets...Doraville (Abacha/Bagudu)                                  30(b)(6) Deposition
                                                                                     13 Aug 2018


      19. Identify and describe in detail any connection between the U.S. and Ibrahim Bagudu,
the Claimed Property, the allegedfinancial transactions involving the Claimed Property, Blue
Holdings (2) Pte. Ltd., Blue PTC Pte. Ltd., or Blue Family Trust II.



          ¯   We are unaware of any connection between Ibrahim Bagudu and the United States
              beyond that identified in the Claimants’ pleadings and discovery.
          ¯   We are unaware of any connection between Ibrahim Bagudu and the Claimed
              Property beyond that identified in the Claimants’ pleadings and document
              productions.
          ¯   The alleged conduct and transactions involving the Claimed Property and the United
              States include those identified in paragraphs 34, 35, 51, and 53 to 85 of the
              Complaint.
          ¯   The U.K. affidavits Ms. LaPrevotte and Ms. Michael and the records exhibited
              thereto also detail numerous financial transactions into and out of the United States.
          ¯   In addition, the Claimed property is directly derived from the proceeds of the sale of
              Nigerian Par Bonds.
          ¯   NPBs were U.S. dollar-denominated securities whose interest (known as "coupon
              interest") payments were guaranteed by the U.S. Treasury. This type of security was
              created as part of the Brady Bond program to help developing countries holding
              substantial debt to restructure their debt into bonds. Under this program, U.S. zero-
              coupon (i.e., interest free) bonds were held in escrow to guarantee the payment of
              interest on bonds issued by developing nations, such as Nigeria. The U.S. dollar-
              denominated securities, issued by developing nations, were offered for sale around
              the world through commercial financial institutions that elected to participate in this
              market.
          ¯   Nigeria first offered NPBs under the Brady Bond program in 1992. To encourage
              investors to purchase NPBs, the Nigerian government also issued PAWs, another
              type of investment, with each purchase ofNPBs. A set formula determined how
              many PAWs would accompany each NPB purchase. The NPBs and PAWs could be
              traded together or separately. The PAWs yielded dividend payments, which were
              paid twice per year.
          ¯   Citibank NA, New York (Citibank (New York)) served as the Fiscal Agent,
              Registrar, and Calculation Agent for the Nigerian government in connection with
              the issuance and sale of NPBs and PAWs. In this capacity, Citibank (New York)
              was responsible for disbursement of coupon interest payments on the NBPs and for
              payment of dividends on the related PAWs. The Nigerian government periodically
              transferred money to Citibank (New York) to fund these payments. Coupon interest
              payments and dividend payments were then made from the United States by
              Citibank (New York) in U.S. dollars to the financial institution designated by each
              bond holder.
          ¯   As set forth in detail in the complaint, these Nigerian Par Bonds were purchased in
              accordance with a Master Deferred Purchase agreement that directed payments to be
              made in U.S. dollars to ANZ Bank in New York. Transactions to transfer these
              bonds and in the liquidation of the bonds also involved transactions in the United
              States.
                                                29
         Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 31 of 33

   US v. All Assets...Doraville (Abacha/Bagudu)                                30(b)(6) Deposition
                                                                                      13 Aug 2018




       Date                                            Activity
November 1993       General Abacha seizes power in coup
1994-1998           $2 billion stolen through use of false security votes letters from National
                    Security Advisor Gwarzo authorizing cash and other disbursements from
                    Central Bank. Scheme included hundreds of millions in cash to Bagudu,
                    who wired funds out of Nigeria through Union Bank of Nigeria and Inland
                    Bank
 September 1995     Bagudu starts buying Nigerian Par Bonds (NPBs) with security vote
                    monies
May 1996           Nigeria pays Mecosta (Bagudu/M.Abacha) DM 486 million payment for
                    Ajaokuta Steel Debt-Buy-Back
April 1997          Finance Minister Ani authorizes second payment of DM 486 million (in
                    USD) to Mecosta for Ajaoukuta debt
July 1997          Abubakar Bagudu acquires Ridley Group
September 1997     Abubakar Bagudu establishes Ridley Trust
June 8, 1998        General Abacha Dies
Shortly After June  Special Investigations Panel is stood up in Nigeria under General
8, 1998            Abdulsalami Abubakar
November 1998      AB transfers NPBs $90 million (face value) from ANZ Mecosta to Credit
                   Agricole
May 29, 1999       President Obasanjo takes office
September 11, 1999 President Clinton states in a letter to President Obasanjo of Nigeria that we
                   would assist in asset recovery efforts
August 16, 1999    Nigeria and Mohammad Abacha and Bagudu enter into an agreement, later
                   disputed, to return DEM 300
October 12, 1999   Legat Weldon Burt, ALAT John Quinn meet with GON
November 1999      GON officials visit Washington, DC DOJ/OIA including re requirements
                   for MLA for bank records
November 4, 1999   MLA request "presented" to US by then AG Agabi
November 9-10,     Senate Permanent Subcommittee on Investigations has public hearings on
1999               Private Banking and Money Laundering. Abacha family is one of four
                   case studies of corruption
April 3, 2000      Mohammad Abacha testifies in NOGA proceedings
August 14, 2000    Switzerland sends letters rogatory to US
October 2000       ALAT Quinn delivers records requested to Assistant Commissioner of
                   Police Peter Gana
December 28, 2000 US Sends response to Switzerland Letters Rogatory
June 15, 2001      President Obasanjo letter to President Bush requesting further assistance
September 5, 2001  Letter from Nigeria to President Bush enclosing forensic accountant’s
                   report from Monfrini’s firm
December 2002      OIA/John Harris and Nigeria exchange MLAT drafts
April 24, 2003     Jersey sends extradition request to US via letters rogatory. Letter is dated
                   April 11, 2003.
April 29, 2003     Jersey sends supplement to extradition request
                                                  30
        Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 32 of 33

  US v. All Assets...Doraville (Abacha/Bagudu)                               30(b)(6) Deposition
                                                                                    13 Aug 2018

        Date                                            Activity
April-July 2003      Jersey requests extradition of AB
November 2003        AB released on bond to return to Nigeria
March 2004           Jersey withdraws extradition request, complaint dismissed
January 2005         Ridley Trust NPBs transferred from Credit Agricole (Calyon Corporate
                     and Investment Bank) to J.O. Hambro Investment Management
November 2006        NPBs redeemed and bonds cancelled
June 2007            Jersey AG and Nigerian President exchange letters. Nigerian President
                     supports US restraint and forfeiture
July 2007            MLARS requests assistance of WFO to restrain, seize and forfeit monies
                     derived from Abacha corruption
September 2007       MLARS meets with SFO, Maton and others re obtaining records via
                     mutual legal assistance
September 2007       MLARS meets with Monfrini and Klein in Geneva re obtaining records
November 23, 2007    Nigeria (Monfrini) sends US a USB Key with documents with no use
                     restrictions
February 1, 2008     Monfrini writes to US on behalf of Nigeria enclosing an October 26, 2007,
                     letter, stating that any US to Nigeria MLA Request should go through
                     Monfrini
November 19, 2008    US MLAT Request to the UK signed (sent on November 21, 2008)
April 6, 2009        US Sends MLA request to Jersey (evidence)
October 2, 2009      SFO writes to OIA, and confirms that the EAPD evidence was collected on
                     our behalf, and confirms transmission of evidence. Includes index of
                     documents received.
December 9, 2009     BVI Pulls Ridley Group Information in response to US MLAT Request
July 15, 2010        AG Approves Kleptocracy Initiative Funding in FY 2011
July 23, 2010        FBI WFO requests assistance of Legat Paris to obtain records
August 2010          Ridley assets transferred to Blue Holding 1 and Blue Holding 2 at J.O.
                     Hambro
September 2010        70 million transferred from J.O. Hambro to James Hambro & Partners
                     LLP
February 28, 2011    FBI WFO requests assignment of Financial Analyst
March 1, 2011        FBI Requests reassignment of case to Michelle Rankin
July 21, 2011        US further inquiry to UK re Ridley assets believed at Credit Agricole
December 19, 2011    US sends supplemental MLAT to Jersey
January 22-27,       FBI WFO travels to Geneva to review evidence
2012
January 27, 2012     US sends MLAT request to France (evidence)
March 26, 2012       France receives our MLAT Request dated January 20, 2012
May 21, 2012         Jersey issues notice compelling Deutsche Bank to produce records
August 21, 2012      Jersey sends US letter re authentication of DBIL records with Business
                     Records Certification
August 28, 2012      Nigeria (AG Adoke) signs an request to the US asking for mutual legal
                     assistance in asset recovery matters related to Abacha and identifies
                     Monfrini as the POC.
September 20, 2012   Yves Klein sends Aloi August 28, 2012, request from Nigeria via email.
November 7, 2012     US Sends Supplemental MLAT request to the UK (evidence)
                                                  31
        Case 1:13-cv-01832-JDB Document 260-23 Filed 10/09/18 Page 33 of 33

  US v. All Assets...Doraville (Abacha/Bagudu)                                 30(b)(6) Deposition
                                                                                      13 Aug 2018

        Date                                            Activity
November 14, 2012   US Sends MLAT Request dated November 8, 2012, to BVI
December 19, 2012   US Sends Second Supplemental Request to UK (evidence)
January 29, 2013    US Sends MLAT to BVI
March 7, 2013       US Sends Third Supplemental MLAT to UK (evidence)
April 3, 2013       US Sends Fourth Supplemental Request to UK (evidence)
August 30, 2013     United States receives Deutsche Bank evidence from United Kingdom
November 18, 2013   Complaint is filed under seal
December 6, 2013    Date US MLAT Request to France is signed (enforcement)
December 20, 2013   US sends first supplemental request to France (service/enforcement)
January 24, 2014    US sends second supplemental request to Jersey (enforcement)
February 24, 2014   LaPrevotte and Michael sign affidavits in UK Section 25 proceedings
                    detailing conduct
February 27, 2014   Aloi sends Litigation Hold to: LaPrevotte, Bishop, Rankin, Michael,
                    Gibbs, and others (case under seal - Aloi asks folks not to circulate widely
                    at this time)
February 28, 2014   US Sends MLAT to BVI (notice/enforcement)
March 5, 2014       Litigation hold sent to OIA, FBI (case agent, and Legat Nigeria)
March 10, 2014      US sends MLAT to Nigeria for notice
March 11, 2014      Erin Dawson circulates litigation hold to MLARS
July 18, 2014       UK Court issues disclosure order for James Hambro Records and
                    Waverton Records
June 9, 2014        US Sends Fifth Supplemental MLAT to UK (enforcement of arrest
                    warrants)
December 29, 2014   US embassy sends Aloi by email evidence they have obtained from UK
                    authorities to include Ridley documents
March 31, 2015      State Department identifies document custodians for MLARS; MLARS
                    sends State draft litigation hold letter.
                    State POC is Ron Katwan from L/LEI.




                                                 32
